Citation Nr: 0733122	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  06-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the appellant has verified military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant reports active duty service with the U.S. Air 
Force from October 1955 to August 1956.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a January 2006 determination by the Department 


THE ISSUE

Whether the appellant has verified military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant reports active duty service with the U.S. Air 
Force from October 1955 to August 1956.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a January 2006 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In May 2007, the appellant appeared and 
testified before the undersigned at a Travel Board hearing 
held at the RO.  The hearing transcript is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

This case involves an inability to verify the appellant's 
claimed active service.  To date, the RO has been unable to 
obtain any official documentation confirming the appellant's 
reported active service.  Any previously existing service 
records are presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
However, the record does reflect that, at one time, the 
appellant had an active VA insurance file which, presumably, 
would be predicated upon verified active service or, at 
least, reserve service.  See Chapter 19, title 38 of the 
United States Code.  Personnel at the VA Insurance Center 
indicate that the file is no longer active and "probably" 
would not contain any service verification data, if 
available.

While VA is obligated to assist all claimants in developing 
evidence necessary to substantiate a claim, this duty to 
assist is heightened where records of the service department 
are unaccounted for.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  VA also has a stringent duty to attempt to obtain 
records in the possession of a federal agency.  38 C.F.R. § 
3.159(c)(2) (2007).

Despite the extensive efforts of the RO, the Board believes 
that additional areas of development may yield pertinent 
information.  First, pay records may be held by the Defense 
Finance and Accounting Service (DFAS) in Cleveland, Ohio, 
that may confirm that the appellant had active duty with the 
U.S. Air Force.  Second, the U.S. Air Force should be 
contacted directly and be requested to search their records 
as to whether the appellant had active service during the 
time period from October 1955 to August 1956.  He reports 
undergoing Basic Training at Sampson Air Force Base, and 
having served with the 70th Strategic Reconnaissance Squadron 
of the 70th Strategic Reconnaissance Wing stationed in Little 
Rock, Arkansas.  Third, the appellant reports a period of 
hospitalization at Brooks Army Medical Center.  Fourth, he 
indicates that SSA may have records of his active service for 
work credit purposes.  Fifth, the Board cannot determine that 
any information contained in his previously active VA 
insurance file would not contain any relevant information 
until such records are reviewed.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide any 
evidence in his possession that may be helpful 
in verifying his active service with the U.S. 
Air Force from October 1955 to August 1956, to 
include copies of travel orders, awards, 
photographs, etc., and the dates of his 
treatment at Brooks Army Medical Center.

2.  Obtain from the Defense Finance and 
Accounting Service (DFAS) in Cleveland, Ohio, 
verification of all pay and other benefits 
provided to the appellant related to his claimed 
service in the U.S. Air Force from October 1955 
to August 1956.

3.  Contact the U.S. Air Force and request them 
to search their records as to whether the 
appellant had active service during the time 
period from October 1955 to August 1956.  Inform 
them that the appellant reports undergoing Basic 
Training at Sampson Air Force Base, and having 
served with the 70th Strategic Reconnaissance 
Squadron of the 70th Strategic Reconnaissance 
Wing stationed in Little Rock, Arkansas.

4.  Contact Brooks Army Medical Center directly 
and request any records of the appellant's 
treatment from October 1955 to August 1956, or a 
more limited time period as specified by the 
appellant.

5.  Contact SSA and request all medical and 
legal documents pertaining to the appellant's 
award of disability benefits, including a 
request of any records documenting his past work 
credits.

6.  Obtain from the VA Insurance Center any 
documents in their possession pertaining to the 
appellant's previously active insurance file.  
Efforts should be made to obtain the actual 
contents of the file, and all attempts to obtain 
this file should be documented for the record.

7.  Following any additional development deemed 
appropriate, readjudicate the claim currently in 
appellate status.  If the claim remains denied, 
the appellant and his representative should be 
furnished with a supplemental statement of the 
case and an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

